Cathode Having Active Catalyst Particles Supported on Nanotubes and Methods of Making the Same
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.
Claims 13-14, 16-19, 21 and 24 are pending, wherein claims 13 and 21 are amended and claim 24 is newly added. Claims 13-14, 16-19, 21 and 24 are being examined on the merits in the current Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 16-19, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 13 recites, among others, that the cathode consists of 1) conducting nanotubes …; 2) one active catalyst particle attached to a respective free distal end of each electron conducting nanotube …; and 3) an ionomer …   As argued by the Applicant in the Remarks regarding “consisting of”, the above 2) requires that there are no other active catalyst particles than those active catalyst particles attached to respective free distal ends of the electron conducting nanotubes. However, one of ordinary skill in the art would not know how to make this invention (i.e., the cathode consisting of the above 2), without other particles in the cathode), because the specification does not describe how to enable one of ordinary skill in the art to arrive at this subject matter. One skilled in the art knows that the instant Fig. 3 is too dispose a single particle on one end of an electrically conducting nanotube, without any other particles being present in the cathode. In brief, the specification does not describe how to enable one skilled in the art to make and/or use the invention. For purposes of examination, as long as one active catalyst particle is disposed on the free distal end of each electrically conducting nanotube, the above 2) is considered to have been taught. Claims 14, 16-19 and 21 are also rejected because of their dependencies on claim 13.
This rejection applies similarly to claim 24.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “a length of each electron conducting nanotube is the same” is not supported by the specification as originally filed.
Claims 19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 19 and 24 recite the term “only” in the limitation “the electron conducting nanotubes are only located on the electrode membrane in alignment with the channels”, which In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e18.xml#/manual/MPEP/e8r9/d0e302824.xml"35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e18.xml#/manual/MPEP/e8r9/d0e213583.xml"MPEP § 2163 -  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e18.xml#/manual/MPEP/e8r9/d0e215198.xml"§ 2163.07(b) for a discussion of the written description requirement of  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e18.xml#/manual/MPEP/e8r9/d0e302824.xml"35 U.S.C. 112, first paragraph. For purposes of examination, if a teaching in a prior art teaches the electron conducting nanotubes are located on the electrode membrane in alignment with the channels, the teaching will be considered to have taught the claimed negative limitation.

Claim Rejections - 35 USC § 103
Claims 13-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2008/0096094 A1, hereafter Nakanishi) in view of Imanishi et al. (JP 2014154350 A, whose machine English translation is being used for citation purposes in this Office action, hereafter Imanishi).
claim 13, Nakanishi teaches a membrane electrode assembly (See Figs. 1-3), comprising:
an electrode membrane (11);
an anode (12) on one side of the electrode membrane;
a cathode (catalyst layer 15, a component of Nakanishi’s cathode 13 that is composed of catalyst layer 15 and gas diffusion layer 17, reads on the cathode as claimed) on an opposing side of the electrode membrane (See Figs. 2-3); and
a gas diffusion layer (17 and 22) on the cathode opposite the electrode membrane (See Figs.), the cathode consisting of:
electron conducting nanotubes (31) extending from the electrode membrane (11, Fig. 2) and aligned such that a free distal end (e.g., left end) of each electron conducting nanotube is closer (See Fig. 2) to the gas diffusion layer (17) than the electrode membrane (11); and
one active catalyst particle (e.g., platinum particles 32) attached to a respective free distal end of each electron conducting nanotube (Fig. 2).
As to the instant claimed relative size of a diameter of the one active catalyst particle and a diameter of a respective electron conducting nanotube, Nakanishi implicitly discloses that a diameter (D1) of Pt particles can be equal to that (D2) of nanotubes ([0030]). The D1/D2=1 is close to the lower limit of the instantly claimed ratio of (D1/D2)>1 (i.e., “a diameter of the active catalyst particle is greater than a diameter of a respective electron conducting nanotube”). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP § 2144.05.   Additionally, a change in form, proportions, or degree "will not sustain a patent", Smith v. Nichols, 88 U.S. 112, 118-19 (1874); "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); a change in proportion does not patentably distinguish the instant invention in the absence of evidence that the relative size is significant (MPEP § 2144.04(IV)(A-B)). Upon review of the instant specification, there does not appear to have any criticality to the claimed relative size.
Nakanishi teaches an ionomer (33, e.g., Nafion) is filled in the void space between the electrode membrane and the gas diffusion layer (17) (See Figs. 2-3), but fails to teach filling all void spaces. In the same filed of endeavor, Imanishi (See at least Figs.) discloses an ionomer (42) is used to fill all the void spaces between an electrolyte membrane (12) and a cathode diffusion layer (16) “so that the carbon nanotubes are held from the substrate” (See page 4, last paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have modified Nakanishi, as taught by Imanishi, such that an ionomer is used to fill all the void spaces between the electrode membrane and the gas diffusion layer for the benefit of holding the electrically conducting nanotubes.
Regarding claim 14, Nakanishi as modifed teaches the membrane electrode assembly of claim 13, and further discloses that the length of nanotubes, which is a primary component for determining the thickness of the cathode (See 31, Fig. 2, Nakanishi), can be adjustable between 1 µm to 500 µm ([0039], Nakanishi). Thus, one of ordinary skill in the art would be readily able to, through routine experimentation, adjust the length of nanotubes to arrive at the instantly  It is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, a change in proportion (in this case, the thickness of the cathode vs. the length of the nanotubes) does not patentably distinguish the instant invention in the absence of evidence that the proportion of 80% to 98% as claimed is significant (MPEP § 2144.04(IV)(A-B)). Upon review of the instant specification, there does not appear to have any criticality to the claimed proportion.
Regarding claim 16, Nakanishi as modified teaches the membrane electrode assembly of claim 13, wherein the electron conducting nanotubes are hollow, as revealed by the term “tube”.
Regarding claim 17, Nakanishi as modified teaches the membrane electrode assembly of claim 13, wherein the active catalyst material is platinum (See at least [0024], Nakanishi: electrode catalyst metal Pt).
Regarding claim 18, Nakanishi as modified teaches the membrane electrode assembly of claim 13, wherein the electron conducting nanotubes (31) are aligned to be substantially perpendicular to the electrode membrane (See Figs. 2-3, Nakanishi).
Regarding claim 19, Nakanishi as modified teaches the membrane electrode assembly of claim 13, and further teaches the gas diffusion layer has channels (“air flow passage” 24, [0026], [0053]) adapted for oxygen flow to the cathode, and the electron conducting nanotubes 
Regarding claim 21, Nakanishi as modified teaches the membrane electrode assembly of claim 13, wherein a length of each electron conducting nanotube is the same (See the length of a plurality of nanotubes 13 in Fig. 2, Nakanishi).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi.
Regarding claim 24, Nakanishi teaches a membrane electrode assembly (See Figs. 1-3), comprising:
an electrode membrane (11);
an anode (12) on one side of the electrode membrane;
a cathode (catalyst layer 15, a component of Nakanishi’s cathode 13 that is composed of catalyst layer 15 and gas diffusion layer 17, reads on the cathode as claimed) on an opposing side of the electrode membrane (See Figs. 2-3); and
a gas diffusion layer (17 and 22) on the cathode opposite the electrode membrane (See Figs.), the cathode consisting of:
electron conducting nanotubes (31) extending from the electrode membrane (11, Fig. 2) and aligned such that a free distal end (e.g., left end) of each electron conducting nanotube is closer (See Fig. 2) to the gas diffusion layer (17) than the electrode membrane (11); and
one active catalyst particle (e.g., platinum particles 32) attached to a respective free distal end of each electron conducting nanotube (Fig. 2).
As to the instant claimed relative size of a diameter of the one active catalyst particle and a diameter of a respective electron conducting nanotube, Nakanishi implicitly discloses that prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP § 2144.05.   Additionally, a change in form, proportions, or degree "will not sustain a patent", Smith v. Nichols, 88 U.S. 112, 118-19 (1874); "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); a change in proportion does not patentably distinguish the instant invention in the absence of evidence that the relative size is significant (MPEP § 2144.04(IV)(A-B)). Upon review of the instant specification, there does not appear to have any criticality to the claimed relative size.
Nakanishi teaches an ionomer (33, e.g., Nafion) filling a void space between the one active catalyst particle (32) of each electron conducting nanotube (31) and the gas diffusion layer (17) (See Figs. 2-3).
Nakanishi further teaches the gas diffusion layer has channels (“air flow passage” 24, [0026], [0053]) adapted for oxygen flow to the cathode.
Nakanishi further teaches the electron conducting nanotubes are only (See 112 rejections above) located on the electrode membrane in alignment with the channels (See Fig. 2).

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with regard to “there is no ionomer filling all void in Nakanishi”, a new ground of rejection (See above) has been applied in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHONGQING WEI, Ph.D./
Patent Examiner




/ZHONGQING WEI/Primary Examiner, Art Unit 1727